DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Remarks
This communication is considered fully responsive to the amendment filed on 06/30/2022.
Claims 1, 3-9, 11-12, 15-22, 24, 29 are pending and are examined in this office action. 
No claim has been amended.
No new claim has been added and no claim has been canceled.

Response to Arguments
Applicant’s arguments, filed 06/30/2022, with respect to the rejection(s) of claim(s) under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of same prior art the new mapping as well as new prior art, BIALER et al. (US 20140328378 A1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 12, 15-16, 29 1, 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over PEKONEN  et al. (US 20070002870 A1; hereinafter as “PEKONEN”) in view of BIALER et al. (US 20140328378 A1; hereinafter as “BIALER”).


With respect to independent claims: 
Regarding claim 12, PEKONEN teaches a network-based communication system (Fig. 1:  digital broadband broadcast system 102: “digital broadband broadcast system 102 may utilize include Digital Video Broadcast--Terrestrial (DVB-T), Integrated Services Digital Broadcasting--Terrestrial (ISDB-T)”: [0029]), comprising:
 a source network apparatus (fig. 1: Digital broadcast Transmitter 103: [0029]); and 
a destination network apparatus (fig. 1: Mobile Terminal 101), 
wherein the source network apparatus ((fig. 1: Digital broadcast Transmitter 103: [0029]))  comprises:  an input for receiving a stream of information-bearing packets, the stream comprising gaps between at least some of the information-bearing packets (fig. 1 where digital broadcast transmitter 103 receives digital content from digital source 104: “Digital broadcast transmitter 103 may receive, process, and forward for transmission multiple IP streams from multiple digital content sources 104” toward mobile device 101: [0030]; aforesaid transmitter process real-time service i.g video or audio for which bit rate of the transmission over any period of time is not usually constant: For real time traffics, transport streams (TSs) with null TS packets are inserted in order to maintain constant bit rate needed for  Transport Stream (TS) transmission:  [0059] ); Page 5 of 11Preliminary Amendment 
Application Serial No. N/A a hardware module and/or a processor and memory storing software for execution by the processor (“FIG. 2 illustrates a suitable digital broadcast transmitter in which one or more illustrative embodiments of the invention may be implemented”: [0010], [0030]-[0034]), configured to generate one or more spacer packets and to generate an augmented stream of packets, the augmented stream of packets comprising the information-bearing packets and further comprising spacer packets located within at least some of said gaps, ( “FIG. 13 once again illustrates the transmission of data for real-time and non-real-time services over time. Here, however, there is padded/unused capacity among real time services 1 to 4. Conventionally, this unused capacity is filled with null TS packets. Burst sizes here remain fixed. ”: [0066]]); and
 an output for transmitting the augmented stream of packets to a network link (See Fig. 21 where aforesaid digital broadband transmitter use output 2106 to communicate with outside network: [0080]), and 
wherein the destination network apparatus (fig. 1: Mobile Terminal 101; ”FIG. 3 illustrates a suitable mobile terminal in which one or more illustrative embodiments of the invention may be implemented ”: [0011]) comprises: 
an input for receiving the augmented stream of packets (“An incoming signal is received by mobile terminal 101 and passed to receiver 301 as a transport stream (TS). The TS filtering block 302 receives the incoming TS in its entirety and, according to program identifiers (PIDs) assigned to TS packets, passes on only those TS packets belonging to desired content or elementary stream(s)”: [0039]);
 a hardware module and/or a processor and memory storing software for execution by the processor (see fig. 3: mobile device with multiple processors: [0039]), configured to 
determine whether each received packet is an information-bearing packet or a spacer packet (“the empty space may be filled with null TS packets in order to maintain the constant bit rate needed for TS transmission. Null packets may be recognized by receivers as being useless filler and be discarded.”: [0059]); 
output or process the received information-bearing packets, or output or process information from the received information-bearing packets; and discard the received spacer packets (“the empty space may be filled with null TS packets in order to maintain the constant bit rate needed for TS transmission. Null packets may be recognized by receivers as being useless filler and be discarded.”: [0059]).  

While PEKONEN    teaches “configured to generate one or more spacer packets and to generate an augmented stream of packets, the augmented stream of packets comprising the information-bearing packets and further comprising spacer packets located within at least some of said gaps”,   PEKONEN   does not expressively teach:  
wherein a spacing of the information-bearing packets in the augmented stream is the same as a spacing of the corresponding information-bearing packets in the received stream of information-bearing packets.

BIALER, in the same field of endeavor, discloses: 
wherein a spacing of the information-bearing packets in the augmented stream is the same as a spacing of the corresponding information-bearing packets in the received stream of information-bearing packets (receiving steam has equal spacing : “FIG. 2 may present a received stream of symbols 200 comprising 4 symbol block repetitions 210, 220, 230 and 240 (e.g., M=4), each comprising L symbols. The modulated symbols may be denoted as a.sub.i (0.ltoreq.i.ltoreq.L-1) and each modulated symbol may be repeated four times at equal spacing of L symbols. For example, symbol a.sub.0 may be repeated as symbols 211, 221, 231 and 241, and symbol a.sub.L-1 may be repeated as symbols 215, 225, 235 and 245, in both examples corresponding to block repetitions 210, 220, 230 and 240, respectively. For each received symbol, FIG. 2 may denote in parenthesis the phase at which the symbol may be received. For example, symbol a.sub.0 may be received at phase .phi. in the first repetition (211), at phase L.phi.+.phi. in the second repetition (221), and at phases 2L.phi.+.phi. and 3L.phi.+.phi. in the third and fourth repetitions (231, 241), respectively. In the above notation, .phi. may represent the phase offset of the first received symbol (211) while a frequency offset that may exist between a transmitter of symbols 200 and a receiver of symbols 200 may cause a phase-offset increment of .phi. between adjacent symbols. Thus, using the same notation, a phase offset between two successive repetitions of the same symbol a.sub.i, which may be separated by L symbols, may be denoted as L.phi.”  [0030]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of PEKONEN   to include  the above recited limitations as taught by BIALER. The suggestion/motivation to do so would have been to utilize determining a common phase offset between any two successive repetitions. In some embodiments, these methods may allow summation of repetitions with better coherency and/or with a lower de-spreading loss. (BIALER; [abstract]).


Regarding claim 1, PEKONEN teaches a network-based communication method (Fig. 1), comprising: a source network apparatus (fig. 1Digital broadcast Transmitter 103: [0029]) receiving a stream of information-bearing packets , the stream comprising gaps between at least some of the information-bearing packets (fig. 1 where digital broadcast transmitter 103 receives digital content from digital source 104: “Digital broadcast transmitter 103 may receive, process, and forward for transmission multiple IP streams from multiple digital content sources 104”: [0030]; aforesaid transmitter process real-time service i.g video or audio for which bit rate of the transmission over any period of time is not usually constant: For real time traffics, transport streams (TSs) with null TS packets are inserted in order to maintain constant bit rate needed for  Transport Stream (TS) transmission:  [0059]); 
the source network apparatus  (fig. 1Digital broadcast Transmitter 103: [0029]) generating one or more spacer packets and generating an augmented stream of packets, the augmented stream of packets comprising the information-bearing packets and further comprising spacer packets located within at least some of said gaps( “FIG. 13 once again illustrates the transmission of data for real-time and non-real-time services over time. Here, however, there is padded/unused capacity among real time services 1 to 4. Conventionally, this unused capacity is filled with null TS packets. Burst sizes here remain fixed. ”: [0066]]);
the source network apparatus outputting the augmented stream of packets to a network link from an output of the source network apparatus (See Fig. 21 where aforesaid digital broadband transmitter use output 2106 to communicate with outside network: [0080]), 
the augmented stream of packets travelling through one or more network links between the source network apparatus and a destination network apparatus (fig. 1: Mobile Terminal 101; ”FIG. 3 illustrates a suitable mobile terminal in which one or more illustrative embodiments of the invention may be implemented ”: [0011])  (Fig 1: where traffic goes from source to destination mobile terminal); 
the destination network apparatus receiving the augmented stream of packets at an input of the destination network apparatus  (“An incoming signal is received by mobile terminal 101 and passed to receiver 301 as a transport stream (TS). The TS filtering block 302 receives the incoming TS in its entirety and, according to program identifiers (PIDs) assigned to TS packets, passes on only those TS packets belonging to desired content or elementary stream(s)”: [0039] );
 the destination network apparatus determining whether each received packet is an information-bearing packet or a spacer packet (“the empty space may be filled with null TS packets in order to maintain the constant bit rate needed for TS transmission. Null packets may be recognized by receivers as being useless filler and be discarded.”: [0059]; 
the destination network apparatus outputting or processing the received information-bearing packets, or outputting or processing information from the received information-bearing packets; and  the destination network apparatus discarding the received spacer packets (“the empty space may be filled with null TS packets in order to maintain the constant bit rate needed for TS transmission. Null packets may be recognized by receivers as being useless filler and be discarded.”:   [0059]).  

While PEKONEN    teaches “configured to generate one or more spacer packets and to generate an augmented stream of packets, the augmented stream of packets comprising the information-bearing packets and further comprising spacer packets located within at least some of said gaps”,   PEKONEN   does not expressively teach:  
wherein a spacing of the information-bearing packets in the augmented stream is the same as a spacing of the corresponding information-bearing packets in the received stream of information-bearing packets.

BIALER, in the same field of endeavor, discloses: 
wherein a spacing of the information-bearing packets in the augmented stream is the same as a spacing of the corresponding information-bearing packets in the received stream of information-bearing packets (receiving steam has equal spacing : “FIG. 2 may present a received stream of symbols 200 comprising 4 symbol block repetitions 210, 220, 230 and 240 (e.g., M=4), each comprising L symbols. The modulated symbols may be denoted as a.sub.i (0.ltoreq.i.ltoreq.L-1) and each modulated symbol may be repeated four times at equal spacing of L symbols. For example, symbol a.sub.0 may be repeated as symbols 211, 221, 231 and 241, and symbol a.sub.L-1 may be repeated as symbols 215, 225, 235 and 245, in both examples corresponding to block repetitions 210, 220, 230 and 240, respectively. For each received symbol, FIG. 2 may denote in parenthesis the phase at which the symbol may be received. For example, symbol a.sub.0 may be received at phase .phi. in the first repetition (211), at phase L.phi.+.phi. in the second repetition (221), and at phases 2L.phi.+.phi. and 3L.phi.+.phi. in the third and fourth repetitions (231, 241), respectively. In the above notation, .phi. may represent the phase offset of the first received symbol (211) while a frequency offset that may exist between a transmitter of symbols 200 and a receiver of symbols 200 may cause a phase-offset increment of .phi. between adjacent symbols. Thus, using the same notation, a phase offset between two successive repetitions of the same symbol a.sub.i, which may be separated by L symbols, may be denoted as L.phi.”  [0030]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of PEKONEN   to include  the above recited limitations as taught by BIALER. The suggestion/motivation to do so would have been to utilize determining a common phase offset between any two successive repetitions. In some embodiments, these methods may allow summation of repetitions with better coherency and/or with a lower de-spreading loss. (BIALER; [abstract]).


Regarding claim 29, PEKONEN teaches A network-based communication apparatus comprising: An input receiving a stream of information-bearing packets, the stream comprising gaps between at least some of the information-bearing packets; 
a hardware module and/or a processor and memory storing software for execution by the processor, configured to generate one or more spacer packets and to generate an augmented stream of packets, the augmented stream of packets comprising the information-bearing packets and further comprising spacer packets located within at least some of said gaps, wherein a spacing of the information-bearing packets in the augmented stream is the same as a spacing of the corresponding information-bearing packets in the received stream of information-bearing packets; and an output for outputting the augmented stream of packets to a network link (this claim is interpreted and rejected for the same reason as set forth in claim 1).  

With respect to dependent claims: 
Regarding claims 3 and 15, PEKONEN in view of BIALER teaches, specifically, PEKONEN teaches, comprising the source network apparatus (fig. 1Digital broadcast Transmitter 103: [0029]) completely filling every gap in the stream of information-bearing packets with one or more spacer packets when generating the augmented stream of packets (adding padding with Null TS after each and every TS: [0063]).  

Regarding claims 4 and 16 , PEKONEN in view of BIALER teaches, specifically, PEKONEN teaches, , comprising the source network apparatus generating spacer packets having lengths such that there is a constant-sized gap between every packet in the generated augmented stream of packets (Conventionally, this unused capacity is filled with null TS packets. Burst sizes here remain fixed. FIG. 14 : [0066]).  


Claims 5-9, 11, 17-19, 21-22, 24,  are rejected under 35 U.S.C. 103 as being unpatentable over PEKONEN  in view of BIALER and further in view of JUNG et al. (US 20090103563 A1; hereinafter as “JUNG”).

Regarding claims 5 and 17, PEKONEN  in view of BIALER teaches respective independent claim as shown above. PEKONEN  in view of BIALER does not specifically disclose:  wherein each of the information-bearing packets comprises timing information, the method further comprising the destination network apparatus buffering the augmented stream of packets and using the timing information to compensate for packet delay variation when outputting or processing the received information-bearing packets, or when outputting or processing information from the received information-bearing packets.

JUNG, in the same field of endeavor, discloses: 
wherein each of the information-bearing packets comprises timing information (“The CMTS 200 transmits the sync message into which the 32 bit value generated by the master clock signals of 10.24 MHz is inserted as a time stamp value to thereby maintain the synchronization between the CMTS 200 and the CMs 400”: [0035]; The CMs 400 receive the sync message to check the time stamp value and correct the counter value generated by the local clock signals of 10.24 MHz of the CMs to generate timing synchronization.: [0036], also see Fig. 3: MPEG-2 Transport Stream with Clock Time Stamp), the method further comprising the destination network apparatus buffering the augmented stream of packets and using the timing information to compensate for packet delay variation when outputting or processing the received information-bearing packets, or when outputting or processing information from the received information-bearing packets (“The CMs 400 receive the sync message to check the time stamp value and correct the counter value generated by the local clock signals of 10.24 MHz of the CMs to generate timing synchronization”  [0036] ; see Fig. 4: element 214, element 224); [0066]-[0074].

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of JUNG to the system of PEKONEN  in view of BIALER in order to provide a packet transmission method and device for preventing jitter from existing in the sync message(JUNG, [0011]).   

Regarding claims 6 and 18, PEKONEN  in view of BIALER teaches respective independent claim as shown above. PEKONEN  in view of BIALER  does not specifically disclose:  comprising the source network apparatus inserting further information-bearing packets, received or generated by the source network apparatus (Fig. 1), into gaps between adjacent packets of the stream of information-bearing packets, such that the augmented stream of packets comprises: i) the information-bearing packets; ii) further information-bearing packets located between adjacent information- bearing packets of the stream of information-bearing packets; and iii) spacer packets located between adjacent information-bearing packets of the stream of information- bearing packets.


JUNG, in the same field of endeavor, discloses: comprising the source network apparatus inserting further information-bearing packets, received or generated by the source network apparatus (Fig. 1), into gaps between adjacent packets of the stream of information-bearing packets, such that the augmented stream of packets comprises: i) the information-bearing packets; ii) further information-bearing packets located between adjacent information- bearing packets of the stream of information-bearing packets; and iii) spacer packets located between adjacent information-bearing packets of the stream of information- bearing packets (see fig. 10: element S100, S200, element S50 As shown in FIG. 10, the PMD processor 221 receives a packetized MPEG-2 transport stream packet from the MAC processor 211 (S100). The null packet inserter 30 generates a random null packet and transmits it to the sync message processor 40 (S200): [0097]-[0104]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of JUNG to the system of PEKONEN  in view of BIALER in order to provide a packet transmission method and device for preventing jitter from existing in the sync message(JUNG, [0011]).   

Regarding claims 7 and 19, PEKONEN  in view of BIALER  teaches respective independent claim as shown above. PEKONEN  in view of BIALER  does not specifically disclose:, comprising the destination network apparatus  adjusting  a position of one or more packets in the received augmented stream of packets by increasing or decreasing gaps in the received augmented stream of packets so as to make the gaps closer to, or equal to, a predetermined constant gap length.

JUNG, in the same field of endeavor, discloses: comprising the destination network apparatus  adjusting  a position of one or more packets in the received augmented stream of packets by increasing or decreasing gaps in the received augmented stream of packets so as to make the gaps closer to, or equal to, a predetermined constant gap length (see fig. 3 computer null packets” : Number of gaps adjusted dynamically depends on need using different equipments [0033]-[0034]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of JUNG to the system of PEKONEN  in view of BIALER  in order to provide a packet transmission method and device for preventing jitter from existing in the sync message(JUNG, [0011]).   

Regarding claims 8 and 21, PEKONEN  in view of BIALERteaches respective independent claim as shown above. PEKONEN  in view of BIALER  does not specifically disclose: comprising the destination network apparatus  synchronizing a clock of the destination network apparatus with a clock of the source network apparatus by analyzing the received augmented stream.

JUNG, in the same field of endeavor, discloses:
 comprising the destination network apparatus  synchronizing a clock of the destination network apparatus with a clock of the source network apparatus by analyzing the received augmented stream (“The clock may be used to synchronize the decoding of elementary streams to a common master PCR time base”: [0026]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of JUNG to the system of PEKONEN  in view of BIALER in order to provide a packet transmission method and device for preventing jitter from existing in the sync message(JUNG, [0011]).   

Regarding claims 9 and 22, PEKONEN  in view of BIALER teaches respective independent claim as shown above. PEKONEN  in view of BIALER  does not specifically disclose:  comprising the source network apparatus dividing each packet of the stream of information-bearing packets that is larger than a predetermined constant size into a plurality of smaller information-bearing packets, and including the plurality of smaller information-bearing packets in the augmented stream of data packets.  

JUNG, in the same field of endeavor, discloses:
 comprising the source network apparatus (fig. 1A: Transport Stream Converter 140 of transmitter Device 100) dividing each packet of the stream of information-bearing packets that is larger than a predetermined constant size into a plurality of smaller information-bearing packets (see fig. 2: [0029]-0031]), and including the plurality of smaller information-bearing packets in the augmented stream of data packets (“Adding null packets to the bitstream may alter the temporal position of subsequent output PCR values. Thus, in operation 340, output PCR value”: [0036]-[0037]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of JUNG to the system of PEKONEN  in view of BIALER in order to provide a packet transmission method and device for preventing jitter from existing in the sync message(JUNG, [0011]).   

Regarding claims 11 and 24, PEKONEN  in view of BIALER teaches respective independent claim as shown above. PEKONEN  in view of BIALER  does not specifically disclose: comprising the source network apparatus padding each packet of the stream of information-bearing packets that is smaller than a predetermined constant size to create a padded information-bearing packet, and including the padded information-bearing packets in the augmented stream of data packets ( when multiplexing padding data with real-time service bursts, non-real-time service data may be used as padding rather than the null TS packets discussed. This applies whether the non-real-time service packets are integrated during either the slot formation or the frame formation.  

JUNG, in the same field of endeavor, discloses:
comprising the source network apparatus (see fig. 1A: Transport Stream Converter 140 in Transmitter Device 110) padding each packet of the stream of information-bearing packets that is smaller than a predetermined constant size to create a padded information-bearing packet (Fig. 2: 235 Compute number of Null Packets)  , and including the padded information-bearing packets in the augmented stream of data packets (See Fig. 2: “MUX As the packets are output from the output buffer, null packets are inserted by null packet generator 245 and multiplexer 250 to the bitstream based on the packet count. PCR restamper 255 restamps PCR values to ensure that all timing requirements are me”: [0031]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of JUNG to the system of PEKONEN  in view of BIALER in order to provide a packet transmission method and device for preventing jitter from existing in the sync message(JUNG, [0011]).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        
/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411